EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022 has been entered.
	The Amendments, Remarks, Information Disclosure Statements, and references cited therein, all filed March 4, 2022, have been carefully considered.  The latest Amendments are fully supported by the originally filed application.
	The application remains allowed for the reasons of record.  None of the prior art references, alone or in combination, teaches or suggests a refrigerant composition, machine, or method containing HFO-1132(E), HFO-1123, and R1234yf in the amounts presently claimed.  The examples in the present Specification also show unexpectedly better results.
	US 20210355359 is duly noted.  It teaches and claims compositions with HFO-1132(E), HFO-1123, and R1234yf, but the reference does not qualify as prior art and is pending while the present application is allowed.  See MPEP 1490, VI.D.2.
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrad can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761